Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 2/18/2022, claims 1-10 and 12-21 are pending. 
Response to Arguments
Applicant’s arguments, see pgs 8-11, filed 2/18/2022, with respect to the rejection(s) of claim(s) 1, 2, and 5-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park in view of Ehrenreich and Feierbach and applied to claim 1.
	A new ground of rejection is relied on for teaching the amended claims 1, 18, and 20 (reference Park is added to read on some of the amended language), examiner still responds to applicant's arguments filed 2/18/2022 discussing the rejection of the claims where it incorporates elements of previously presented claim 11, the arguments have been fully considered but they are not persuasive. 
	Starting on pg. 10 of remarks, applicant argues that Ehrenreich does not teach the content of claims 1 and 18 and 20. Firstly, applicant argues that Ehrenreich teaches away from the claimed invention by citing paras [0215]- [0219] where the housing may become attach via adhesive directly on the housing. Examiner notes here that these paragraphs are teaching alternative embodiments of the attachment system and thus do not pertain to the rejection which concerns the alternative embodiment as described in Fig 14 A-C and para [0222]. Applicant argues that the listed alternative embodiments show that Ehrenreich teaches several embodiments that are antithetical to the teachings of the claimed invention, however examiner argues that Ehrenreich discusses a plurality of separate embodiments (seen in Figs 13-16) and the outstanding rejection simply relies on the use of the embodiment as shown in Fig 14 which does not make use of any of the features that applicant has argued are antithetical to the present invention (the citations of [0215]-[0219] where the housing embeds into adhesive; the embodiment of Fig 14 has adhesive only disposed on the bandage 400 to mount the bandage to the skin surface similar to the claimed mounting configuration).
	Further, applicant argues that the device of Ehrenreich is directed to a therapy device rather than a monitoring device. Applicant argues this distinction is important because to apply the Ehrenreich reference according to 35 USC 103 the reference must be analogous art. In response to applicant's argument that Ehrenreich is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Ehrenreich reference is primarily cited for its ability to mount a housing to a user, not for the devices monitoring capabilities. Thus, the Ehrenreich reference is analogous art that can be reference for its description of mounting a medical device to a user. This can further be seen in the CPC class A61B 5/6833 which regards arrangements of devices that are mounted to a body surface using adhesive means (in the case of Ehrenreich Fig 14, the adhesive bandage adheres to the patient and the housing of the device interlocks with the rigid fittings 280, 281 on the bandage and housing). 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Finally, applicant argues against the application of reference Feierbach to read to claim limitations on the skirt disposed around the periphery of the device. Applicant argues that while Feierbach teaches a covering over a housing component, applicant argues the skirt of Feierbach does not extend down from the housing to a user’s body, rather an adhesive patch is disposed between this housing and the user’s body which prevents the skirt from contacting a user’s body. 
	Examiner considers sections of Feierbach to rebut this point, first examiner considers on page 9 Ln. 25-31, which describes the construction of device with the housing component 22 without the patch 12 and instead the system uses adhesives to directly mount the device to a user’s skin. In this embodiment one of ordinary skill in the art would recognize that a system like that shown in Fig 8, being directly disposed on a user’s skin via adhesives would then have the skirt component 83B directly in contact with the skin from the sections of the skirt on the edges extending down to a user’s skin. 
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 11 has been canceled, leaving claim 12 orphaned, applicant is advised to either cancel claim 12 or change dependence to refer to claim 1 where the content of original claim 11 was incorporated.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-10, 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) (cited previously) and Feierbach (WO 9959465 A1) (previously cited).
Regarding claims 1 and 18 and 20,  Park teaches modular wearable health monitor (Abstract, wearable device, monitoring system) comprising: a housing ([0094] Fig 1, rigid housing 115) comprising a power source (“Rigid housing 115 also typically contains a power source, such as one or more batteries”), at least one processor configured to process biometric data (Claim 5, “a processor contained within the housing, the processor configured to continuously record and extract a plurality of features from the physiological signal”), and a housing coupling feature/attachment means ([0126]-[0128] housing has tabs to couple it to the lower carrier member/spine Fig 4, this allows the housing to be secured to the attachment means of the spine); a flexible mount configured, during use, to be affixed to a user's body, the flexible mount comprising an adhesive portion configured for adhering said flexible mount to the user's body ([0095]-[0096] Fig 1 flexible body 110,  “flexible body 110 includes a configuration and various features that facilitate comfortable wearing of device 100 by a patient”; [0119] adhesive to attach mount to a patient); and a substantially rigid spine disposed substantially centrally on said flexible mount, at least one spine coupling feature configured to allow the spine to be 
    PNG
    media_image1.png
    310
    403
    media_image1.png
    Greyscale
connected to the housing via the at least one housing coupling feature disposed in the housing ([0096] [0127] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”, as seen in Fig 1 B the lower housing comprises a spine/attachment means for the upper housing and is disposed in the center portion of the flexible mount; [0126]-[0128] housing has tabs to couple it to the lower carrier member/spine Fig 4) wherein said spine is substantially narrower than the mount (as seen in the image above the spine/lower housing 145 is narrower along the devices width than the mount/flexible body 110) and wherein said housing and substantially rigid spine are restrained from movement and rotation relative to one another once attached  ([0096] upper rigid housing 115 mates with the lower housing/spine 145 to make a rigid watertight assembly; Fig 4, [0126]-[0127] housing members, upper and lower, are shown and the snap connectors that hold them together are seen; by connecting the two pieces of rigid plastic in this manner the two section are restrained from movement relative to one another, including rotation of the housing), further for limitations in claim 20, Park teaches an aperture aligned with each at least one housing coupling feature and wherein said at least one housing coupling feature and said at least one spine coupling feature comprise corresponding snap-fit features, wherein said corresponding snap-fit features are configured to render the housing permanently affixed to the spine, and wherein the apertures are configured to allow corresponding snap fit features to be disconnected through the use of a tool ([0126]-[0128] Fig. 4 tabs on the lower spine mate together with the housing 440 to snap fit together, “a flexible hook 510 which engages a corresponding rigid hook 440 of upper housing member 140. Under normal assembly conditions the flexible hook 510 remains securely mated with rigid hook 440. For disassembly, flexible hook 510 can be pushed and bent using an appropriate tool passed through top housing 140 causing it to disengage from rigid hook 440 and subsequently allow top housing 140 to be removed”).
Park does not teach a system comprising a skirt disposed on the housing wherein the skirt is configured to extend down from the housing to the user's body during use, and wherein said housing is substantially wider than said substantially rigid spine (the spine and housing in Park are generally equal in size). 
Ehrenreich teaches a body mounted sensor system for monitoring (Fig 14), with an adhesive element/bandage [0192], a housing [0192], and a means to attach the housing to the adhesive (the spine), and wherein said housing is substantially wider than said substantially rigid spine (Ehrenreich teaches a plurality of configurations for mounting a device adhesively to a user ([0215], Figs 13A-16E all provide details on alternate arrangements for a housing and bandage assembly in different forms), 
    PNG
    media_image2.png
    293
    597
    media_image2.png
    Greyscale
[0222] In Fig. 14 A-C a narrower rigid spine element/rigid fittings 280, 281 are shown to be substantially narrower than the housing 200; first fitting 280 and second fitting 281, secures the housing 200 to the adhesive flexible mount 400 [0216] [0222]; 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Park to makes use of a spine narrower than the housing to couple the device on the adhesive mount as taught by Ehrenreich because this modification comprises a simple substitution of one known element (spine element and housing of equal size as taught by Park) for another (spine element and wider housing as taught by Ehrenreich) to obtain predictable results (the mounting mechanism of Ehrenreich may be utilized, this allow for the housing to be secured to the adhesive mount/bandage via the central rib or the fittings). Examiner further notes both the present application as well as Park and Ehrenreich are classified under A61B 5/6832 and A61B 5/6833 showing that there is analogous structure between the devices relating to the way they make us of adhesives to mount a medical device to the body. 
	Park in view of Ehrenreich do not teach a system comprising a skirt disposed on the housing wherein the skirt is configured to extend down from the housing to the user's body during use. 
	Feierbach teaches a patient monitoring apparatus (title) comprising a skirt disposed on the housing and configured to conform to the flexible mount and the user's body, during use (Pg. 17 Ln. 18-29, Fig 8, the housing 22 which may be enclosed in a soft and contoured covering 83B; this may be made of a soft material like silicon, in the manner this housing is surrounded by a conforming material that will flex with the patch/mount 12 and the users skin , examiner considers on page 9 Ln. 25-31, which describes the construction of device with the housing component 22 either integral or constructed without the patch 12 and instead the system uses adhesives to directly mount the device to a user’s skin. In this embodiment one of ordinary skill in the art would recognize that a system like that shown in Fig 8, being directly disposed on a user’s skin via adhesives would then have the skirt component 83B directly in contact with the skin from the sections of the skirt on the edges extending down to a user’s skin. )
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of park and Ehrenreich with the flexible skirt of Feierbach because the casing is made to “be soft and contoured to provide a natural feel” (Pg. 17 Ln 20-21). Further, examiner notes that this modification comprises a use of known technique (adding a soft covering element over a housing) to improve similar devices (wearable patient sensors) in the same way (by adding the soft covering the device may be more comfortable for a user to wear).
Regarding claim 2, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 1. Further, Park teaches wherein said mount further comprises at least one sensor that, upon fixation of the housing to the spine, is put into electrical and/or optical communication with said housing ([0095]- [0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”).
Regarding claim 5, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 1. Further, Ehrenreich teaches wherein said at least one housing coupling feature and said at least one spine coupling feature comprise magnets [0098] [0144] [0226] (Fig 16 a magnet/metallic fixture 292 which connects to the housing).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Park to make use of the magnetic coupling system of Ehrenreich because “the magnets 290 (may) assist in self-aligning the therapy providing device to the bandage (flexible mount)”. 
Regarding claim 6, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 5. Further, Ehrenreich teaches wherein said magnets are phased magnets configured to repel the housing from the spine if the orientation of the two is incorrect [0223] (magnets may assist in aligning the housing to the mount/bandage; one of basic skill would recognize that magnets have a specific polarity which in the case of aligning the two parts of the device allows for the alignment of the system through aligning the correct orientation of poles in the housing to the mount).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Park to make use of the magnetic coupling system of Ehrenreich because “the magnets 290 (may) assist in self-aligning the therapy providing device to the bandage (flexible mount)”. 
Regarding claims 7-10, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 1. Further, Park teaches wherein said at least one housing coupling feature and said at least one spine coupling feature comprise corresponding snap-fit features, which wherein said corresponding snap-fit features are configured to render the housing permanently affixed to the spine and wherein the housing comprises apertures aligned with each of the at least one snap fit feature and wherein the apertures are configured to allow the corresponding snap fit features to be disconnected through the use of a tool configured to be inserted therethrough ([0126]-[0128] Fig. 4 tabs on the lower spine mate together with the housing 440 to snap fit together, “a flexible hook 510 which engages a corresponding rigid hook 440 of upper housing member 140. Under normal assembly conditions the flexible hook 510 remains securely mated with rigid hook 440. For disassembly, flexible hook 510 can be pushed and bent using an appropriate tool passed through top housing 140 causing it to disengage from rigid hook 440 and subsequently allow top housing 140 to be removed”).
	Regarding claim 12, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 1 (a suggested amendment to refer to claim 1 is recommended). Park in view of Ehrenreich does not teach wherein said skirt is attached to said housing using a technique selected from the group consisting of adhesive, over-molding, bonding, and interference fit.
	Feierbach teaches a patient monitoring apparatus (title) comprising a skirt disposed on the housing and configured to conform to the flexible mount and the user's body, during use (Pg. 17 Ln 18-29, Fig 8, the upper housing 83A element may be enclosed in a soft and contoured covering 83B; this may be made of a soft material like silicon, in the manner this housing is surrounded by a conforming material that will flex with the patch/mount 12, Fig 2A, that makes contact with the skin (pg. 18 Ln 4-9)) and wherein said skirt is attached to said housing using a technique selected from the group consisting of adhesive, over-molding, bonding, and interference fit (pg. 17 Ln 21-23, covering 83B may be shaped to enclose the casing or be adhesively attached). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Ehrenreich with the flexible skirt of Feierbach because the casing is made to “be soft and contoured to provide a natural feel” (Pg. 17 Ln 20-21). Further, examiner notes that this modification comprises a use of known technique (adding a soft element over a protective housing) to improve similar devices (wearable patient sensors) in the same way (by adding the soft covering the device may be more comfortable for a user to wear). 
	Regarding claim 19, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 18. Further, Feierbach teaches wherein said skirt is made of a compliant polymer (pg. 17 Ln 24-26, skirt/casing may be made of latex or silicon, polymers with rubber like qualities).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Ehrenreich with the compliant polymer flexible skirt of Feierbach because the casing is made to “be soft and contoured to provide a natural feel” (Pg. 17 Ln 20-21). Further, examiner notes that this modification comprises a use of known technique (choosing an appropriate material for a skin interface) to improve similar devices (wearable patient sensors) in the same way (by adding the soft compliant polymer covering the device may be more comfortable for a user to wear).
	Regarding claim 21, Park in view of Ehrenreich and Feierbach teaches the device substantially as claimed in claim 1. Further, Feierbach teaches wherein the skirt is in contact with and attached to said housing only along a bottom, peripheral edge thereof (Fig 8, the skirt is disposed to only contact the skin along a periphery of the device/skin contact area; examiner considers that while Feierbach teaches the “skirt”/silicone covering to include covering the entire top and sides of the housing rather than just the bottom peripheral edge, this limitation is an obvious design choice, as the device of Feierbach does not need to be enclosed in silicone to retain the benefits of the silicone covering).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Ehrenreich with the compliant polymer flexible skirt of Feierbach because the casing is made to “be soft and contoured to provide a natural feel” (Pg. 17 Ln 20-21). Further, examiner notes that this modification comprises a use of known technique (choosing an appropriate material for a skin interface) to improve similar devices (wearable patient sensors) in the same way (by adding the soft compliant polymer covering to the bottom of the device, the system may be more comfortable for a user to wear).
Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) (cited previously) as applied to claim 1 above, and further in view of Thomsen et al. (US 20130060098 A1) (cited previously).
Regarding claim 3, Park in view of Ehrenreich and Feierbach teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor with a spine and which aligns to the underlying structure ([0096] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”; circuit board assembly 120 is positioned within housing 115 to contact electrode traces, the structures align with the underlying structure).
Park in view of Ehrenreich and Feierbach does not teach a modular wearable health monitor wherein apertures are aligned with features of said housing.
Thomsen teaches a wearable sensor device wherein apertures are aligned with features of said housing ([0185]- [0186] holes/apertures for emitting light from LED features out of the bottom of the device).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with the housing) to improve similar devices (skin patch type sensor devices) in the same way (apertures aligned with the housing allow light to be used to sense physiological signals).
Regarding claim 4, Park in view of Ehrenreich Feierbach and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 3. Park does not teach a modular wearable health monitor wherein the features of said housing comprise Light Emitting Diodes. 
Thomsen teaches a wearable sensor device wherein the features of said housing comprise Light Emitting Diodes ([0185]- [0186] LEDs are disposed in the housing to emit light out of the aperture).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich and Feierbach with the LED features as taught in Thomsen because the use of known technique (LED light source features) to improve similar devices (skin patch type sensor devices) in the same way (LEDs allow for light-based sensing of physiological signals, like PPG sensors).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) (cited previously) and Feierbach (WO 9959465 A1) (previously cited) as applied to claim 1 above, and further in view of Ricci (US20160266606A1). 
	Regarding claims 13 and 14, Park in view of Ehrenreich and Feierbach teaches a device substantially as claimed in claim 1. Park teaches a system where a plurality of coupling features are provided for two sections of the device to snap fit together ([0126]-[0128]) but does not teach wherein the at least two housing coupling features and at least two spine coupling features are configured to provide a visual cue as to the correct orientation of the spine to the housing or wherein the visual cue comprises color matching of corresponding housing coupling features and spine coupling features.
	Ricci teaches a wearable device comprising a body and a shell (Abstract) wherein the at least one housing coupling feature comprises at least two housing coupling features [0097], wherein the at least one spine coupling feature comprises at least two spine coupling features [0097], and wherein the at least two housing coupling features and at least two spine coupling features are configured to provide a visual cue as to the correct orientation of the spine to the housing [0095]-[0097] (the coupling features may comprise several elements, like pins shelves, guides, keyways, slots) and these may give visual alignment clues) and wherein the visual cue comprises color matching of corresponding housing coupling features and spine coupling features [0097] (visual cues may be used to match/align the coupling features, one of basic skill in the art would recognize that color coding is a basic form of visual cue used to align connections and this technique is well known in the medical art, for example see Ubbesen (US 10835106 B1), where color coding is used as a visual for aligning a connector of a medical monitor (Col 11, Ln. 40-60)).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Park with the alignment features of Ricci because the “alignment clues for help the user position the shell 108 on the body 104” [0097], allowing for a user to quickly and easily connect the modular sections. Further, examiner notes this modification comprises a use of known technique (multiple features on the two sections and visual guides to help align them) to improve similar devices (wearable patient monitors) in the same way (alignment features on the housing/spine allow for quick connections between the two).
	Regarding claims 15, 16, and 17, Park in view of Ehrenreich and Feierbach teaches a device substantially as claimed in claim 1. Park teaches a system where a plurality of coupling features are provided for two sections of the device to snap fit together ([0126]-[0128]) but does not teach wherein coupling features are configured to allow the spine to be connected to the housing only in a specific orientation or wherein the at least two housing coupling features and at least two spine coupling features are disposed asymmetrically such that only a particular orientation of the housing to spine is possible or wherein the at least two spine coupling features comprise one spine coupling feature having a male feature and one spine coupling feature having a female feature, wherein the at least two housing coupling features comprise one housing coupling feature having a male feature and one housing coupling feature having a female feature, and wherein the male features of one of the housing or spine are configured to be secured to the female feature of the other and vice-versa.
	Ricci teaches wherein the at least one housing coupling feature comprises at least two housing coupling features [0095]-[0097] (the coupling features may comprise several elements, like pins shelves, guides, keyways, slots), wherein the at least one spine coupling feature comprises at least two spine coupling features [0095]-[0097] (the coupling features may comprise several elements, like pins shelves, guides, keyways, slots), and wherein the at least two housing coupling features and at least two spine coupling features are configured to allow the spine to be connected to the housing only in a specific orientation and where these features are asymmetrical [0095]-[0100] [0215]-[0220] (coupling features may be disposed as protrusions that are intended to be inserted into slots of the same or different sizes; further, [0220] a port interface may also be needed as a coupling feature, in the disposition of this port 152 in Fig 1F, this feature renders the coupling features to require a specific orientation and the configuration is asymmetric so that no other orientation satisfies the alignment needed to connect through the port), further Ricci teaches wherein the at least two spine coupling features comprise one spine coupling feature having a male feature and one spine coupling feature having a female feature [0217]-[0218],  wherein the at least two housing coupling features comprise one housing coupling feature having a male feature and one housing coupling feature having a female feature [0217]-[0218], and wherein the male features of one of the housing or spine are configured to be secured to the female feature of the other and vice-versa [0217]-[0218] (a system is described where the features are slots in one half of the pair and a protrusions to fit into those slots for alignment; this describes a system like that of a male/female receptacle, like an electrical plug into a wall socket, to secure the parts of the device together).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Ehrenreich with the alignment features of Ricci so that the features “create a predetermined alignment between the body 104 and the shell” [0097], which allows a user to swap the modular components and create new connections easily. Further, examiner notes this modification comprises a use of known technique (unique orientation, asymmetric features, and male/female connectors on the two sections) to improve similar devices (wearable patient monitors) in the same way (alignment features on the housing/spine allow for quick connections between the two at a predetermined unique orientation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792    

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2022